DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 recite “known SCell” and “unknown SCell”. It is not clear what identifies an SCell a “known SCell” and an “unknown SCell”. Therefore, the claims are indefinite.
Claims 2-10 and 12-19 are subjected to the same rejection as they are dependent on claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (R4-1915058, Ericsson, On activation of multiple SCells, 3GPP TSG RAN WG4 Meeting #93, November 18 – 22, 2019), hereinafter NPL-E.
Regarding claim 1, 11 and 20, NPL-E teaches, a method, comprising: 
receiving on a primary cell (PCell) at a user equipment (UE) a first medium access (MAC) control element (CE) for activating a first secondary cell (SCell) and a second SCell for the UE in a wireless communication system, the first and second SCells operating in a same band, no active serving cell operating on the same band for the UE (NPL-E: entire document and specifically ch 2.1 “Parallel activation and Cell detector resource constraint” “Activation of inter-band SCells in FR2 (PCell/PSCell in FR1)” and “Proposal 6” among others, teaches activation of known and unknown SCells (i.e. first SCell and second SCell) by MAC command (in 3GPP wireless, MAC command is known to comprise MAC CE) from an active serving PCell on FR1, SCells are on the same FR2 band and no active cell on the FR2 band), and 
in response to that the first SCell is a known SCell, the second SCell is an unknown SCell, and both the first and second SCells operate in the same band that is a frequency range 2 (FR2) band, activating the first and second SCells in parallel without performing cell search and reference signal received power (RSRP) measurement and reporting over the first and second SCells (NPL-E: entire document and specifically ch 2.1 “Parallel activation and Cell detector resource constraint” “Activation of intra-band SCell in FR2” and “Proposal 5” among others, teaches that when there is known and unknown SCells being activated on FR2, activation is performed in parallel without using “cell detection hardware”, which implies no cell search and cell measurement and reporting, for the purpose of cell detection, are performed, and not required for cell activation, in line with the specification).
With respect to claim 11, claim recites the identical features of claim 1 for a corresponding apparatus. Therefore, it is subjected to the same rejection.
With respect to claim 20, claim recites the identical features of claim 1 for a corresponding non-transitory computer-readable medium. Therefore, it is subjected to the same rejection.
Regarding claims 9 and 19, NPL-E teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
NPL-E further teaches, further comprising: in response to that the first SCell is a known SCell, the second SCell is an unknown SCell, and both the first and second SCells operate in the same band that is a frequency range 1 (FR1) band, activating the first and second SCells in parallel without performing automatic gain control (AGC) gain settling and cell search over the first and second SCells (NPL-E: p.2 “Activation of inter-band SCells in FR1”, p.3 Proposal 2, teaches SCells in FR1 band are activated in parallel without using cell detection hardware, which implies not performing any actions including cell search and AGC setting).
Regarding claim 10, NPL-E teaches the method/apparatus, as outlined in the rejection of claim 1.
NPL-E further teaches, wherein the PCell is a primary cell of a primary cell group (PCG), or a primary cell of a secondary cell group (SCG) (NPL-E: “Activation of inter-band SCells in FR2 (PCell/PSCell in FR1)”, it is known from 3GPP that PCell belongs to PCG, and PSCell belongs to SCG. As NPL-E is a 3GPP RAN4 prior art, NPL-E supports this limitation).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of NPL (R4-1910040, NEC, Draft CR to 38.133: SCell activation delay requirements on FR2 band, 3GPP TSG-RAN4 Meeting # 92, 26 August - 30 August 2019), hereinafter NPL-N.
Regarding claims 2 and 12, NPL-E teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
NPL-E does not expressly teach, wherein the activating the first and second SCells in parallel includes: receiving on the PCell a second MAC CE for indicating a first transmission configuration indication (TCI) state for receiving one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) of the second SCell; performing a time-frequency tracking process on the second SCell based on an SSB indicated in the first TCI state; receiving a third MAC CE on the PCell for activating a semi-persistent (SP) channel state information reference signal (CSI-RS) resource set of the second SCell; and performing a channel state information (CSI) reporting process based on the SP CSI-RS resource set activated by the third MAC CE on the second SCell.
However, in the same field of endeavor, NPL-N teaches, wherein the activating the first and second SCells in parallel includes: 
receiving on the PCell a second MAC CE for indicating a first transmission configuration indication (TCI) state for receiving one of a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) of the second SCell, performing a time-frequency tracking process on the second SCell based on an SSB indicated in the first TCI state, receiving a third MAC CE on the PCell for activating a semi-persistent (SP) channel state information reference signal (CSI-RS) resource set of the second SCell, and performing a channel state information (CSI) reporting process based on the SP CSI-RS resource set activated by the third MAC CE on the second SCell (NPL-N: Ch 8.3 “SCell Activation and Deactivation Delay”, teaches SCell Activation delay comprising TCI state activation and CSI reporting using SP CSI-RS, TCI state and Semi-persistent (SP) CSI-RS being activated by activation command using MAC CE and TCI state activation corresponds to SSB synchronization timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/apparatus to include receiving TCI state over MAC CE for SSB synchronization, and SP CSI-RS over MAC CE for CSI reporting.
This would have been obvious because it would motivate one of ordinary skill in the art to provide SCell delay activation timing requirement in order to achieve efficient EN-DC, or in standalone NR carrier aggregation, or in NE-DC, or in NR-DC (NPL-N: 8.3.1. Introduction).
Regarding claims 3 and 13, NPL-E, in view of NPL-N, teaches the method/apparatus, as outlined in the rejection of claims 2 and 12.
NPL-N further teaches, wherein the first MAC CE for activating the first and second SCells is received in slot n, and a CSI report of the CSI reporting process is transmitted no later than in slot 

    PNG
    media_image1.png
    57
    322
    media_image1.png
    Greyscale

where: THARQ denotes a delay between a downlink data transmission associated with the first MAC CE and a corresponding hybrid automatic repeat request (HARQ) acknowledgement, TCSI_reporting denotes a delay including an uncertainty period in acquiring a first available downlink CSI resource during the CSI reporting process, processing time for the CSI report, and an uncertainty period in acquiring a first available CSI reporting resource, and Tactivation_time denotes an activation delay that is
		
    PNG
    media_image2.png
    40
    462
    media_image2.png
    Greyscale

where, TMAC_CE denotes a delay including MAC CE parsing and applying time, Tuncertainty_MAC denotes a period between a reception of the first MAC CE and a reception of a last one of the second MAC CE and a fourth MAC CE for indicating a second TCI state for receiving the other one of the PDCCH and the PDSCH of the SCell, TFineTime denotes a period between the UE completing processing of the last one of the second MAC CE and the fourth MAC CE, and a timing of the SSB indicated in the first TCI state, TSSB denotes a period for processing a received signal of the SSB indicated in the first TCI state, and Tuncertainty_SP denotes a period between the reception of the first MAC CE and a reception of the third MAC CE (NPL-N: Ch 8.3 “SCell Activation and Deactivation Delay”, teaches Formulas, that are either similar or identical, using parameters identical to Formulas in the claim, and a person of ordinary skill in the art can also develop formulas complying with the invention).
Regarding claims 4 and 14, NPL-E, in view of NPL-N, teaches the method/apparatus, as outlined in the rejection of claims 3 and 13.
NPL-N further teaches, wherein Tactivation_time is
3 ms + max (Tuncertainty_MAC + TFineTime + 2 ms, Tuncertainty_SP) (NPL-N: Ch 8.3 “SCell Activation and Deactivation Delay”, teaches Formulas, that are either similar or identical, using parameters identical to Formulas in the claim, and a person of ordinary skill in the art can also develop formulas complying with the invention).
Regarding claims 5 and 15, NPL-E, in view of NPL-N, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
NPL-E does not expressly teach, wherein the activating the first and second SCells in parallel includes: 
receiving on the PCell a second MAC CE for indicating a first TCI state for receiving one of a PDCCH or a PDSCH of the second SCell, performing a time-frequency tracking process on the second SCell based on an SSB indicated in the first TCI state, receiving on the PCell a radio resource control (RRC) message for configuring periodic CSI-RS of the second SCell, and performing a CSI reporting process based on the periodic SP CSI-RS configured by the RRC message on the second SCell.
However, in the same field of endeavor, NPL-N teaches, wherein the activating the first and second SCells in parallel includes: 
receiving on the PCell a second MAC CE for indicating a first TCI state for receiving one of a PDCCH or a PDSCH of the second SCell, performing a time-frequency tracking process on the second SCell based on an SSB indicated in the first TCI state, receiving on the PCell a radio resource control (RRC) message for configuring periodic CSI-RS of the second SCell, and performing a CSI reporting process based on the periodic SP CSI-RS configured by the RRC message on the second SCell (NPL-N: Ch 8.3 “SCell Activation and Deactivation Delay”, teaches SCell Activation delay comprising TCI state activation and CSI reporting using Periodic CSI-RS, TCI state being activated by activation command using MAC CE and TCI state activation corresponds to SSB synchronization timing, and as RRC delay and uncertainty time are measured in case of Periodic CSI-RS, it implies that Periodic CSI-RS configuration is sent over RRC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/apparatus to include receiving TCI state over MAC CE for SSB synchronization, and Periodic CSI-RS over RRC for CSI reporting.
This would have been obvious because it would motivate one of ordinary skill in the art to provide SCell delay activation timing requirement in order to achieve efficient EN-DC, or in standalone NR carrier aggregation, or in NE-DC, or in NR-DC (NPL-N: 8.3.1. Introduction).
Regarding claims 6 and 16, NPL-E, in view of NPL-N, teaches the method/apparatus, as outlined in the rejection of claims 5 and 15.
NPL-N further teaches, wherein the first MAC CE for activating the first and second SCells is received in slot n, and a CSI report of the CSI reporting process is transmitted no later than in slot 

    PNG
    media_image1.png
    57
    322
    media_image1.png
    Greyscale

where: THARQ denotes a delay between a downlink data transmission associated with the first MAC CE and a corresponding HARQ acknowledgement, TCSI_reporting denotes a delay including an uncertainty period in acquiring a first available downlink CSI resource during the CSI reporting process, processing time for the CSI report, and an uncertainty period in acquiring a first available CSI reporting resource, and Tactivation_time denotes an activation delay that is
max(T MAC_CE + Tuncertainty_MAC + TFineTime + TSSB, Tuncertainty_RRC + TRRC_delay − THARQ), where, TMAC_CE denotes a delay including MAC CE parsing and applying time, Tuncertainty_MAC denotes a period between a reception of the first MAC CE and a reception of a last one of the second MAC CE and a fourth MAC CE for indicating a second TCI state for receiving the other one of the PDCCH and the PDSCH of the SCell, TFineTime denotes a period between the UE completing processing of the last one of the second MAC CE and the fourth MAC CE, and a timing of the SSB indicated in the first TCI state, TSSB denotes a period for processing a received signal of the SSB indicated in the first TCI state, Tuncertainty_RRC denotes a period between the reception of the first MAC CE and a reception of the RRC message, and TRRC_delay denotes a period for processing the RRC message (NPL-N: Ch 8.3 “SCell Activation and Deactivation Delay”, teaches Formulas, that are either similar or identical, using parameters identical to Formulas in the claim, and a person of ordinary skill in the art can also develop formulas complying with the invention).
Regarding claims 7 and 17, NPL-E, in view of NPL-N, teaches the method/apparatus, as outlined in the rejection of claims 6 and 16.
NPL-N further teaches, wherein Tactivation_time is
Max (Tuncertainty_MAC + 5ms + TFineTime, Tuncertainty_RRC + TRRC_delay − THARQ) (NPL-N: Ch 8.3 “SCell Activation and Deactivation Delay”, teaches Formulas, that are either similar or identical, using parameters identical to Formulas in the claim, and a person of ordinary skill in the art can also develop formulas complying with the invention).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-E, in view of CUI; Jie et al US 20210321405, hereinafter Cui.
Regarding claims 8 and 18, NPL-E teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
NPL-E further teaches, further comprising: in response to that both the first and second SCells are unknown SCells and operate in the same band that is an FR2 band, performing a cell search on the first SCell; and activating the second SCell without performing cell search and RSRP measurement and reporting over the second SCell (NPL-E: p.3, Proposal 7, teaches that in a case of multiple unknown cells, only doing cell detection for one of the unknown cells, and not for the others i.e. no cell search, measurement, and reporting for other unknown cells).
While teaching cell detection that comprises, under BRI, cell search and cell measurements and reporting, NPL-E does not expressly teach, transmitting an RSRP measurement report indicating RSRP measurements associated with an SSB of the first SCell.
However, in the same field of endeavor, Cui teaches, transmitting an RSRP measurement report indicating RSRP measurements associated with an SSB of the first SCell (Cui: [06], teaches SCell activation comprises RSRP measurement and reporting of SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-E’s method/apparatus to include transmitting an RSRP measurement report indicating RSRP measurements associated with an SSB of the first SCell.
This would have been obvious because it would motivate one of ordinary skill in the art to provide for activating a secondary cell (SCell) in a wireless communication system for further advancements of 5G (Huang: [2], [4]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Axmon, U.S. Publication No. 20210266134 - Serving Cell Activation In A Wireless Communication System.
Kazmi, U.S. Publication No. 20210242987 - Multiple Cell Activation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472